Dismissed and Memorandum Opinion filed May 20, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00373-CR

                           JAMES WOLF, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1356156

               MEMORANDUM                        OPINION
      Appellant entered a plea of guilty to aggravated assault of a family member
and a plea of true to the first enhancement paragraph in the indictment. In
accordance with the terms of a plea bargain agreement with the State, the second
enhancement paragraph was abandoned and the trial court sentenced appellant on
August 3, 2012, to confinement for twelve years in the Institutional Division of the
Texas Department of Criminal Justice. No motion for new trial was filed.
Appellant filed a pro se notice of appeal on May 5, 2014.
      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      In addition, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in the record on appeal. See Tex. R. App. P. 25.2(d). The
record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2